Exhibit 99.1INFORMATION . For Immediate Release January 15, 2009 Contact: John A. Kraeutler, Chief Executive Officer Meridian Bioscience, Inc. Announces Preliminary First Quarter Operating Resultsand Revises Fiscal 2009 Revenue Guidance Meridian Bioscience, Inc., Cincinnati, Ohio (NASDAQ: VIVO - News) today announced that based on preliminary results, it expects revenues for the first quarter of fiscal 2009, ended on December 31, 2008, to be approximately $34,300,000, an increase of 1% over the prior year. During the quarter, sales to our largest distributor were essentially flat. However, shipments to customers from this distributor continued at a double-digit pace. Revenues from the European Diagnostics segment grew 1% on a local currency basis but were adversely impacted by lower H.pylori sales in Italy and reflect a 7% decline on a US dollar basis due to the effects of the strengthening dollar. Life Science comparable revenues declined 7% due in part to a large order in the first quarter of 2008 that did not repeat this year. Diluted earnings per share for the first quarter of fiscal 2009 are expected to be approximately $.20, an increase of 11% over the prior year, driven by higher gross profit margins resulting from favorable product mix, continued operating efficiencies and ongoing operating expense control. The recent strengthening of the dollar will continue to have a negative effect on European Diagnostics sales denominated in the Euro. Natural hedging programs mitigate the impact of currency at the operating income line on a consolidated basis. Customers reducing inventory levels to conserve cash and reduce costs will also likely have a negative effect on fiscal 2009 revenues. As a result of these factors, Meridian is lowering its revenue guidance range from the previous range of $157 million to $160 million to a revised range of $151 million to $156 million to adjust for these factors. Meridian is maintaining its diluted EPS guidance of $.86-$.90. FORWARD LOOKING STATEMENTS The Private Securities Litigation Reform Act of 1995 provides a safe harbor from civil litigation for forward-looking statements accompanied by meaningful cautionary statements. Except for historical information, this report contains forward-looking statements within the meaning of Section 27A of the Securities
